DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with display and detection periods that share the drive electrode”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 of U.S. Patent No. 11,009,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are commensurate in scope with the instant claims. 
A comparison of instant claim 1 and patent ‘984 claim 1 is below.  The patent ‘984 claim 1 is more specific than instant claim 1 except than instant claim 1 requires both the first display period and the second display period to apply a common voltage to the drive electrode and a scanning signal to the line and switch; instead patent ‘984 claim 1 requires the same but during “one of the display periods”.  However, because there is no evident difference between the first display period and the second display period in patent ‘984 claim 1, it would have been obvious to one of ordinary skill in the art, that both display periods could be applied with the signals, in order to obtain the predictable result of a display period driven as already disclosed.  


11,009,984 claim 1
1. A display device comprising: a scanning line; 
a signal line; 
a switch electrically coupled to the scanning line and the signal line; 
a pixel electrode electrically coupled to the switch; 
a drive electrode opposed to the pixel electrode; and 





a first display period, a second display period, and a detection period between the first display period and the second display period in a frame, 
wherein during the first display period and during the second display period, a common voltage is applied to the drive electrode, a scanning signal is applied to the scanning line and the switch, 
a pixel signal is applied to the pixel electrode through the signal line and the switch, 

during the detection period, an AC drive signal or a pulse drive signal is applied to the drive electrode, and the scanning signal is not applied to the scanning line.
1. A display device comprising: scanning signal lines including a first scanning signal line; pixel signal lines including a first pixel signal line; switch elements including a first switch being electrically coupled to the first scanning signal line and the pixel signal line; pixel electrodes including a first pixel electrode being electrically coupled to the first switch element; drive electrodes including a first drive electrode opposed to the first pixel electrode; a driver configured to drive the scanning signal lines, the pixel signal lines, and the drive electrodes; and a controller configured to control the driver in a frame, the frame including display periods including a first display period and a second display period, and a first detection period between the first display period and the second display period, wherein the driver is configured: during one of the display periods, to apply a DC drive signal to the first drive electrode, to apply a scanning signal which activates the first switch element to the first scanning signal line, and to apply a pixel signal to the first pixel signal line so as to supply the pixel signal to the first pixel electrode through the first switch element activated, during the first detection period, to apply an AC drive signal to the first drive electrode 


Instant claim 6 is more generic than instant claim 1 and the same argument applies with respect to patent ‘984 claim 1.
Instant claims 2 and 7 include limitations recited in patent ‘984 claim 1.  The only different is that the instant claims 2 and 7 recite that the scanning signal is applied to the scanning lines sequentially.  The office takes official notice that it is well-known in the art that scanning signals are conventionally applied sequentially to the scanning lines. Therefore, it would have been obvious to one of ordinary skill in the art to apply the scanning signals sequentially to the scanning lines in ‘984 claim 1 in order to obtain the predictable result of a conventional driving.
Instant claims 3 and 8 map to ‘984 claim 5, instant claims 4 and 9 map to ‘984 claim 6, instant claims 5 and 10 map to ‘984 claim 7.

Claims 1-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 9-11 of U.S. Patent No. 10,409,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are commensurate in scope with the instant claims.
All limitations of instant claim 1 are disclosed in patent ‘409 claims 1 and 5-7, however, patent ‘409 claims 1 and 5-7 are more specific and therefore anticipate instant claim 1.
Instant claim 6 is more generic than instant claim 1 and the same argument applies with respect to patent ‘409 claims 1 and 5-7.
Instant claims 2 and 7 map to patent ‘409 claims 6-7, instant claims 3 and 8 map to ‘409 claim 9, instant claims 4 and 9 map to ‘409 claim 10, instant claims 5 and 10 map to ‘409 claim 11.

Claims 1-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 of U.S. Patent No. 9,946,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are commensurate in scope with the instant claims.
All limitations of instant claim 1 are disclosed in patent ‘387 claim 1, but patent ‘387 claim 1 is more specific and therefore anticipate instant claim 1.
Instant claim 6 is more generic than instant claim 1 and the same argument applies with respect to patent ‘387 claim 1.
Instant claims 2 and 7 map to patent ‘387 claim 1, instant claims 3 and 8 map to ‘387 claim 4, instant claims 4 and 9 map to ‘387 claim 5, instant claims 5 and 10 map to ‘387 claim 6.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haga et al. in US 2010/0013791 (hereinafter Haga) in view of Yamazaki et al. in US 2005/0083287 (hereinafter Yamazaki).

Regarding claim 1, Haga discloses a display device (Haga’s par. 2) comprising: 
a scanning line; a signal line; a switch electrically coupled to the scanning line and the signal line (Haga’s Fig. 3 and par. 87); a pixel electrode electrically coupled to the switch (Haga’s Fig. 3 and par. 87); a drive electrode (Haga’s Figs. 2-3 and par. 87, 90: see 8 and 12) opposed to the pixel electrode (Haga’s Figs. 2-3); and a first display period, a second display period, and a detection period between the first display period and the second display period (Haga’s Fig. 5), wherein during the first display period and during the second display period (Haga’s Fig. 5: see display driving time periods), a common voltage is applied to the drive electrode (Haga’s Figs. 5, 7 and par. 97, 112, 112), a scanning signal is applied to the scanning line and the switch (Haga’s Figs. 3, 5-7 and par. 97, 110), a pixel signal is applied to the pixel electrode through the signal line and the switch (Haga’s Fig. 3, 6, 8 and par. 112-115), during the detection period (Haga’s Fig. 5), an AC drive signal or a pulse drive signal is applied to the drive electrode (Haga’s Fig. 5 and par. 99, 101: AC), and the scanning signal is not applied to the scanning line (Haga’s par. 98-99).
Haga fails to disclose the first display period, the second display period and the detection period in a frame. 
However, in the related field of endeavor of liquid crystal displays, Yamazaki discloses a frame including first and second display periods with an initialization period in-between (Yamazaki’s Fig. 7 and par. 111-112: display sub-frames Tsf and initialization period Ti). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to include multiple display periods with an initialization period in-between (as taught by Yamazaki’s Fig. 7) in Haga’s invention (Haga’s Fig. 5) in order to obtain the benefit of 
A display device (Haga’s par. 2) comprising: 
a scanning line (Haga’s Fig. 3 and par. 87: see lines 6); 
a signal line (Haga’s Fig. 3 and par. 87: see lines 4); 
a switch (Haga’s Fig. 3 and par. 87: TFT) electrically coupled to the scanning line and the signal line (Haga’s Fig. 3 and par. 87); 
a pixel electrode (Haga’s Fig. 3 and par. 87: shown to the right of the switch) electrically coupled to the switch (Haga’s Fig. 3 and par. 87);
a drive electrode (Haga’s Fig. 3 and par. 87: lines 8 connected to 12 in Fig. 2 per par. 90) opposed to the pixel electrode (Haga’s Fig. 3: opposed through LC and Fig. 2: opposite in film 12); and 
a first display period (Haga’s Fig. 5: see left display driving time period equivalent to e.g. Yamazaki’s Fig. 7: 1st Tsf), a second display period (Haga’s Fig. 5: see right display driving time period equivalent to e.g. Yamazaki’s Fig. 7: 4th Tsf), and a detection period (Yamazaki’s Fig. 7: initialization period which upon combination includes the position detection time period of Haga’s Fig. 5) between the first display period and the second display period (Yamazaki’s Fig. 7 and Haga’s Fig. 5) in a frame (upon combination with Yamazaki’s Fig. 7, a frame includes multiple subframes Tsf and in-between initialization periods which include the position detection time period of Haga’s Fig. 5), 
wherein during the first display period (Haga’s Fig. 5: see left display driving time period) and during the second display period (Haga’s Fig. 5: see right display driving time period), 
a common voltage is applied to the drive electrode (Haga’s Figs. 5, 7 and par. 97, 112, 112: see voltage Vc which is the voltage at film 12), a scanning signal (Haga’s Figs. 5, 7 and 
during the detection period (Haga’s Fig. 5: see position detection time period), 
an AC drive signal or a pulse drive signal (Haga’s Fig. 5 and par. 99) is applied to the drive electrode (Haga’s Fig. 5 and par. 101: AC to film 12), and the scanning signal is not applied to the scanning line (Haga’s par. 98-99: lines 6 are in high impedance in floating states).

Regarding claim 6, Haga in view of Yamazaki discloses all limitations as described for claim 1.

Regarding claims 2 and 7, Haga in view of Yamazaki disclose further comprising scanning lines including the scanning line (Haga’s Fig. 3: see lines 6), wherein during the first display period and during the second display period (Haga’s Fig. 5: see left and right display driving time periods), the scanning signal is applied to the scanning lines sequentially (Haga’s Fig. 5), and during the detection period (Haga’s Fig. 5: see position detection time period), the scanning signal is not applied to all of the scanning lines (Haga’s par. 98-99: lines 6 are in high impedance in floating states).

Allowable Subject Matter
Claims 3-5 and 8-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if a proper Terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 3-5 and 8-10, the prior art fails to disclose ALL limitations of claims 1+2 and 6+7 respectively, in addition to the number of pulses during the detection period with respect to the number of scanning signal lines applied a scanning signal during a display period. 
The closest prior art to Haga fails to disclose these features.
Hotelling et al. in US 2011/0187677 discloses same or higher touch refresh rate with respect to the display rate, but it’s directed to simultaneous touch and display and fails to explicitly disclose the recitations of claims 3-5 and 8-10 (Fig. 27 and par. 195-196).
	Nor does any other prior art disclose these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621